Title: To Thomas Jefferson from Jean Étienne Boré, 10 February 1804
From: Boré, Jean Étienne
To: Jefferson, Thomas


               
                  Monsieur Le Président des etats unis
                     
                     
                  Nlle. Orléans ce 10 fevr. 1804
               
               nommé à la place de maire de cette ville par le préfet colonial et Commissaire de la république française quand il prit possession du pays, Jaurais desiré être en etat de Justifier aux yeux de mes concitoyens cet acte de confiance par autant de talens que de Zêle; mais, apres avoir eté Jusqu’a l’âge de 30 militaire, Jay depuis eté constamment occupé de faire valoir mes terres Sur mon habitation, et Jétais arrivé à l’age de 63 ans Sans m’être exercé activement dans la carriere publique. nous en étions à peu pres tous à ce meme point Sous la domination éspagnole. cependant, Mr. Le Gouverneur Claiborne a jugé à propos de me continuer dans la place de Maire.
               à ce titre Je me trouve; pour le moment, tenu des devoirs envers mon pays comme envers le Gouvernement americain: Si vous ne recevez de moy quelques observations utiles au bien de la Louisiane, quelqu’autres Louisiannais vous le fera. Je Suis à la tête du corps municipal de la capitale de cette province; c’est a dire du Seul corps qui y éxiste, du Seul qui y Soit composé de proprietaire et de citoyens: J ay qualité pour vous parler de leurs interets.
               Je n’hésite donc pas Monsieur le President, à acquitter ma conscience, en me permettant d’entrer aujourd’huy dans quelques dètails avec vous et en vous mettant à portée de voir notre Situation et nos dispositions par d’autres yeux que des yeux ètrangers ou nouveaux parmi nous.
               La France nous a tirés des mains d’agens cupides et de celles d’un Gouvernement apathique: nos vies et nos fortunes étaient à leur merci ou à L’abandon et notre prosperité commerciale et agricole etait entravée: celle cy Se relevera d’elle même par la Simple influence de la liberté; mais celles-la exigeoient de Suite une police ordinaire vigeureuse, et des tribunaux de justice versés dans nos loix civiles et qui restassent quelques tems en permanence continuelle pour vider une infinitees d’affaires arrierées et en Souffrance
               nous Sommes dans une impastience extrême des Bills qui doivent fixer notre organisation interieure. Le besoin S’enfait ressentir de plus en plus chaque Jour. Nous avons une confiance éxtrême dans la Sagesse du Congrés dans la votre, Monsieur le president, qui, apres avoir fait négocier notre union à la fédération, aurés a coeur qu’elle tourne à notre bon heur. Vous Serez jaloux de cimenter des Sentimens de fraternité entre la Louisiane et les autres ètats que vous Gouvernez, entre leurs habitans et Les Louisianais.
               J’ai vu avec infiniment de peine qu’il S’en est manifesté de differens ces jours derniers. il est tres facheux de commencer ainsy. ce n’est pas au Sein des plaisirs, dans des bals, au milieu d’un Cercle nombreux de femmes qui en faisaient le charme, et l’ornement, qu’on devait S’attendre a voir èclore cet esprit de trouble et de division. Les torts, il faut que vous Sachiez la verité, ont été favorisés ou même accrus par ceux à qui il appartenait de les réprimer. des têtes chaudes des gens avides d’influence n’importe a quel prix, y ont beaucoup contribué: ils contribuent tous les jours à induire en erreur les dépositaires du pouvoirs et à leur faire faire de fausses demarches.
               Joserai vous le representer Mr. Le President il est indispensable que les chefs de la Louisiane possedent la langue française comme l’anglaise: S’ils eussent eü cet avantage, nous naurions pas éprouvé les évenemens qui ont produit une Si mauvaise Sensation et le cours des affaires ne languirait pas et ne Serait point exposé à des embaras Sans nombre.
               
               nous avons vu l’instant où le corps municipal était forcé de vous porter à cet égard Ses vives réclamations: Mr. Claiborne débuta des le principe par nous insinuer que nous devrions rédiger nos actes publics en anglais. un retour Sur luy même; d’apres le mécontentement que cette proposition excita nous fit renoncer à vous adresser Monsieur Le President le mémoire de plaintes que nous avions déja dressee à ce Sujet et prèserva nos libertés de cette atteinte. un Gouvernement despotique par Sa nature les a tres longtems respectees: que ne devons nous pas attendre d’un Gouvernement republicain ou les principes des droits naturels ont tant de Sauvegardes et auquel nous nous associons aujourd’huy Sous les garanties d’un traité qui contient des Stipulations Sacrées en notre faveur. nous nous flattons généralement que nous Serons èrigés en ètat Séparé, aussitot qu’il Sera constaté que nous avons une population Suffisante; nous ne doutons pas qu’en attendant on ne nous donne ce que vous appelés votre Second dégré de Gouvernement. C’est l’objet continuel de nos esperances et de nos entretiens parmi tout ce qui éxiste de Louisiannais. nos pères ont découvert, peuplé, dèfrichè ce pays: il est arrosé de notre Sang et de nos Sueurs; nous l’avons fait fleurir malgré les obstacles: dignes Jusqu’a present d’un meilleur Sort, nous l’attendons des états unis. ils appreciront l’acquisition qu’ils ont faite, et ils Séforceront de nous la rendre chêre. ils en ont le bon moyen, en nous donnant une Constitution conforme à nos besoins, à nos voeux, a nos droits.
               c’est un des plus ancien habitans, un proprietaire un père de famille, un homme indépendant, un vrai patriote qui vous tient ce langage au nom de Ses concitoyens et de Son pays.
               J ay l’honneur d’estre avec un profond Respect Monsieur Le President votre tres humble et tres obeissant Serviteur
               
                  Boré
               
             
               Editors’ Translation
               
                  
                     To the President of the United States
                     New Orleans 10 Feb. 1804
                  
                  The colonial prefect and commissioner of the French Republic named me mayor of this city when he took possession of the territory. I would have wished to be in a position to justify this act of confidence in the eyes of my compatriots through equal measures of talent and zeal. But unfortunately, after serving in the army until age 30, I was fully involved in cultivating my land and reached the age of 63 without having exercised public service. Under Spanish rule almost all of us were in the same position. Governor Claiborne nevertheless saw fit to renew my appointment as mayor.
                  In this role I find myself obligated to my country and to the American government. If I do not communicate my recommendations about Louisiana, other Louisianans will do so. As the head of the municipal government of the capital of this province, in other words of the only existing local government, the only one composed of landowners and citizens, I am in a position to speak to you about their interests.
                  I thus take it upon myself, Mister President, to assuage my conscience by explaining certain details so you can learn about our situation and preferences from us rather than from foreigners or newcomers. France saved us from rapacious agents and an apathetic government. Our lives and fortunes had been at their mercy or in ruins; our commercial and agricultural livelihood had been curtailed. Prosperity will come back on its own, in the context of freedom, but our lives and fortunes require a vigorous police force and tribunals that are familiar with civil law and convene for extended periods to resolve an endless number of matters that have been pending and delayed.
                  We are desperately impatient for laws to establish our internal organization. We feel that need more keenly every day. We have utter confidence in the wisdom of Congress and in yours, Mister President. After negotiating our entry into the union, you want us to succeed. You want to foster fraternal feelings between Louisiana and the other states you govern, between their inhabitants and the Louisianans.
                  I have observed, with infinite pain, that disputes have come to light in recent days. It is unfortunate to begin like this. We would not expect to see this spirit of discord and division emerging among pleasures and dances, in the midst of a large circle of women who make up their charm and beauty. You need to know the truth. The disputes have been fostered and even fomented by those whose responsibility it is to control them. The hotheadedness of people who are greedy for influence at any price contributes in large measure. These people are responsible for misleading those in power and having them undertake inappropriate measures.
                  I am taking the risk of telling you this, Mister President. It is essential that the leaders of Louisiana speak French as well as English. If they had had that advantage, we would not have witnessed the events that produced such a bad impression; things would not be languishing and we would not be in such difficulty.
                  We came to realize that the municipal government had to bring you its specific demands. Mr. Claiborne began everything by insinuating that we should compose our public acts in English. His proposal aroused such opposition that he reversed himself and spared us this infringement on our liberty. We thus refrained, Mister President, from sending you the list of grievances we had drawn up. The previous, despotic government respected our liberty of language. How much more we expected from a republican government which has so many safeguards for natural rights and to which we are now joined under the protection of a treaty that contains sacred stipulations in our favor. We take pride in believing that we will become a separate state as soon as our population is sufficient. Meanwhile we have no doubt that you will provide what you call your “second degree” of government. That is the unwavering goal of the hopes and conversations of all Louisianans. Our fathers discovered, settled, and cleared this land. It is watered with our blood and sweat. We made it flourish despite the obstacles. We deserve better conditions, and expect them from the United States. The American nation will value its acquisition and work to enhance it. It can do so by giving us a constitution that conforms to our needs, our wishes and our rights.
                  As one of the earliest inhabitants—a landowner, father, independent man, and true patriot—I say this on behalf of my compatriots and my country.
                  With profound respect, Mister President, I have the honor of being your very humble and obedient servant.
                  
                     Boré
                  
               
            